Citation Nr: 1118613	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a right scaphoid fracture.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to November 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection and assigned initial 10 percent ratings for a right scaphoid fracture and right knee patellofemoral pain syndrome, effective November 14, 2004.  The RO also denied service connection for residuals of a left wrist fracture, left knee patellofemoral pain syndrome, residuals of a left breast biopsy, lumbosacral strain, chest pain, a left lung nodule, hair loss, and cervical strain, to include headaches.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Pittsburgh, Pennsylvania RO.  

In a January 2007 rating decision, the RO granted service connection for migraine headaches, evaluated as 30 percent disabling, and residuals of a left wrist fracture, residuals of a left breast biopsy, and status post left lung upper lobe resection, partial removal due to non-necrotizing granuloma, each evaluated as noncompensably (0 percent) disabling.  This rating decision represents a full grant of the benefit sought in regard to the claims for service connection for residuals of a left wrist fracture, residuals of a left breast biopsy, a left lung nodule, and headaches.  

In her March 2007 substantive appeal, the Veteran indicated that she was only appealing the claims for higher ratings for her right scaphoid (wrist) fracture and right knee disabilities, and the claims for service connection for left knee and low back disorders.  Also in March 2007, the Veteran filed a notice of disagreement with the initial ratings assigned for her lung and left wrist disabilities.  A statement of the case addressing these matters was issued in September 2008; however, the Veteran did not subsequently file a substantive appeal.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for her right knee and right wrist disabilities, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In her March 2007 substantive appeal the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C. In a November 2010 letter, VA informed her that her hearing was scheduled for March 2011.  The record reflects that the Veteran failed to report for this hearing.  This letter advising her of her hearing was mailed to the most recent address of record, which the Veteran submitted in September 2008.  The Veteran has a duty to keep VA apprised of her address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (describing duty of veteran to keep VA apprised of his whereabouts).  The hearing request is deemed to have been withdrawn. 38 C.F.R. § 20.702(d) (2010).

Finally, in her April 2006 notice of disagreement, the Veteran stated that the in-service injuries to her hands resulted in major depression.  In his October 2010 Informal Hearing Presentation (IHP), the Veteran's representative claimed that the Veteran is entitled to service connection for depression, hair loss, and scars from her lung surgery.  He also asserted that she should be service-connected for a respiratory disability secondary to her service-connected lung surgery and rated at least 30 percent based on Forced Expiratory Volume in one second (FEV-1) of only 70 percent.  The Board notes that the service-connected lung disability is currently rated pursuant to the General Rating Formula for Restrictive Lung Disease, which contemplates FEV-1.  Accordingly, it appears that the Veteran's representative is claiming entitlement to an increased rating for this disability.  Further, the Veteran has indicated that her parents are financially dependent on her.  In January 2007, the RO requested that she complete and return a VA Form 21-509, Statement of Dependency of Parent(s), to apply for additional benefits.  This form was returned in March 2007; however, it does not appear that the claim for additional benefits for dependent parents has been addressed by the RO.  

The request to reopen a claim for service connection for hair loss, claims for service connection for scars, as secondary to lung surgery, and depression, a claim for an increased rating for the service-connected lung disability, and a claim for additional benefits for dependent parents have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

In regard to the claims for service connection, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that she has current lumbar spine and left knee disabilities related to service.   Service treatment records reflect complaints regarding and treatment for the low back and the left knee.  Specifically, in April 2000, the Veteran complained of lower back pain and knee pain.  The assessment was back pain and shin splints.  In October 2001, she complained of low back pain localized on the right side.  The assessment was mechanical low back pain, muscle strain L2-5 paravertebral muscle spasms, quadratus lumborum muscle spasm on the right.  She underwent physical therapy for low back pain.  In July 2004, she presented with complaints of "on and off" left knee pain for one year.  The pertinent assessment was left knee pain, probably beginning retropatellar pain syndrome.  In August 2004, she complained of bilateral knee pain for one year.  The assessment was plica inflammation.  

The Veteran was afforded VA examinations to evaluate her claimed disabilities in March 2005.  On joints examination, she described left knee pain beginning in 2003; six months after she began experiencing right knee pain after running.  She reported that her walking was limited in that she could walk one to three miles, adding that she was prevented from running for exercise, but walked two miles once a week.  Left and right knee flexion were to 130 degrees.  X-ray studies of the bilateral knees revealed no plain film evidence of focal osseous abnormality.  The diagnosis was patellofemoral pain syndrome, bilateral knees.  The examiner commented that there were no significant occupational effects, but that there were moderate effects on exercise and sports, adding that the Veteran could only run once a week, although she used to coach bicycle spinning.  

On VA spine examination, the Veteran described back pain which began in 2001 after physical training.  Lumbar spine range of motion was normal.  X-ray study of the lumbar spine revealed no significant abnormality.  The pertinent diagnosis was lumbar strain.  

Despite the complaints regarding the left knee and lumbar spine during service, and the March 2005 diagnoses of patellofemoral pain syndrome and lumbar strain, the physician who evaluated the Veteran in March 2005 did not provide etiological opinions regarding the claimed low back and left knee disabilities.  The Board notes that the Veteran was afforded a VA respiratory and scar examination in August 2007.  The September 2007 report of that examination reflects proper vertical alignment and curvature of the spine, with normal mobility and no percussion pain or myogelosis.  Extremities were described as freely mobile with muscles properly developed; however, the physician did not specifically provide any diagnosis or opinion regarding either the claimed low back or left knee disabilities.    

Notably, in her April 2006 notice of disagreement, the Veteran stated that she pulled a muscle in her lower back during service, adding that her back was always in pain and that she was still experiencing back pain.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between her current complaints regarding the low back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).   

When VA undertakes to provide a VA examination, it must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, as no opinion regarding the etiology of the claimed low back or left knee disabilities has been provided, the Board finds that the Veteran should be afforded a new VA examination to obtain an etiological opinion regarding these claimed disabilities.  

In regard to the claims for higher initial ratings, the Board notes that both the right knee and right wrist disabilities were evaluated during VA examinations in March 2005.  As noted above, right knee range of motion was from 0 to 130 degrees on joints examination.  The Veteran's right wrist disability was evaluated on VA hand examination.  Hand strength and dexterity were described as normal.  Right wrist ulnar deviation was to 25 degrees, radial deviation was to 20 degrees, dorsiflexion was to 50 degrees, and palmar flexion was to 75 degrees.  The pertinent diagnosis was delayed union of right proximal scaphoid fracture.  The examiner commented that there were significant occupational effects, in that the Veteran had problems with lifting and carrying, decreased strength, and upper extremity pain.   

In her April 2006 notice of disagreement, the Veteran stated that she had arthritis in both of her hands and stated that she could not hold any weight in her right hand at all.  She added that her knees hurt very badly, and she could not run or go for long walks.  In her March 2007 substantive appeal, she described constant pain in her wrists and stated that she could not run at all, but had pain in both knees even when walking.  She added that her knee pain had gotten worse with time.  These statements suggest a worsening of the right knee and right wrist disabilities since March 2005.  The Veteran is entitled to a new VA examination where there is evidence (including her statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).  

While the September 2007 VA examination report includes findings regarding the extremities, such as describing the extremities as freely mobile with muscles properly developed and normal, and symmetrical grip strength, the examination report does not include all of the necessary findings to evaluate the right knee and right wrist disabilities pursuant to the pertinent rating criteria.  Accordingly, to ensure that the record reflects the current severity of the Veteran's right knee and right wrist disabilities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

In addition, while the Veteran was described as left-handed on VA examination in March 2005 and August 2007, in her April 2006 notice of disagreement, she stated that she writes with her left hand but does everything else with her right hand.  In evaluating her right wrist disability on remand, the examiner should specifically clarify whether she is left-handed or right-handed and provide an explanation for such determination.  

In addition, the record reflects that there are outstanding VA treatment records which are pertinent to the claim for a higher initial rating for the service-connected right wrist disability.  In this regard, the May 2005 rating decision indicates that the evidence considered included outpatient reports from the West Palm Beach VA Medical Center (VAMC) viewed electronically from February 8, 2005 to May 17, 2005.  The rating decision indicates that February 2005 and April 2005 orthopedic consults from that facility included findings regarding the right wrist disability.  While records of VA treatment from the West Palm Beach VAMC, dated from April 2005 to July 2005 have been associated with the claims file, records of these orthopedic consults have not been associated with the claims file.  As any records of VA treatment for the right wrist, dated in April 2005 and earlier, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Board notes that, while the RO has adjudicated the claims for service connection for a low back disorder and a left knee disorder on a direct basis, in his October 2010 IHP, the Veteran's representative asserted that the Veteran claimed that her low back and left knee disorders were either incurred in service or were secondary to her service-connected disabilities.  The AMC/RO should consider this theory of entitlement in readjudicating these claims.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  

In addition, it does not appear that the Veteran has been provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) on the issues of entitlement to higher initial ratings for right knee patellofemoral pain syndrome and residuals of a right scaphoid fracture.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once service connection is granted and an effective date and rating have been assigned, the claim is substantiated and further VCAA notice is not needed.  While the Court's holding in Dingess suggests that such notice is not required because the service connection claims have been substantiated, since the claims are being remanded, additional notice specific to these issues is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated her for any of the disabilities on appeal.  Of particular interest are any records of treatment from the West Palm Beach VAMC dated in and before April 2005, to specifically include orthopedic consults from February 9, 2005 and April 13, 2005.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. The AMC/RO should provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claims for higher initial ratings for right knee patellofemoral pain syndrome and residuals of a right scaphoid fracture.  This notice should also advise her of the information and evidence necessary to substantiate her claims for service connection for low back disorder and a left knee disorder on a secondary basis.  

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any low back and/or left knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

Following examination of the Veteran and a review of the record, the examiner should identify any current low back and/or left knee disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the current disorder was caused or aggravated by her service-connected disabilities.  In rendering the requested opinion, the examiner should consider and address the diagnoses of lumbar strain and patellofemoral pain syndrome rendered on VA examination in March 2005.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be also scheduled for a VA joints examination, to evaluate the right knee and right wrist disabilities.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The Joints examination must be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein.  The examiner should clarify whether the Veteran is left-handed or right-handed, and should provide an explanation for such determination.  

5.  After ensuring that the development is complete, re-adjudicate the claims.  In readjudicating the claims for service connection for a low back disorder and a left knee disorder, the AMC/RO should also consider entitlement to secondary service connection.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010)

